Justice BEATTY:
I concur in the opinion on the merits; however I disagree with the inference that $10,000.00 is an appropriate measure of damages for a sanction for contempt of court in this case. Initially, I am reminded that an appropriate sanction for contempt of court is within the trial court’s discretion. Secondly, I am reminded that the parties agree that the $10,000.00 liquidated damages provision only applied to the covenant of confidentiality and that there was no breach of confidentiality. Finally, an award of damages would reward Appellants for obvious disingenuous discovery compliance.
*15In my view, the conduct of both parties is less than desirable and the opinion minimizes Appellants’ failure to comply with discovery requests. This case would not be before this court had Appellants not gotten caught providing incomplete documents in discovery. Whether Appellants’ conduct was intentional or not is irrelevant. The documents were prepared by them and in their possession.
Justice PLEICONES:
I join Justice Beatty’s opinion expressing concern about the majority’s suggestion that $10,000 might be the appropriate damages award here, and write separately to express my disagreement with the merits of the majority opinion.
In prior litigation, the circuit court had issued a protective order. When that litigation was settled, the Settlement Agreement contained a provision in which the respondents agreed they had returned or destroyed all the material covered by that order. After learning that respondents had apparently not destroyed or returned all the materials, appellants brought this motion seeking a finding that respondents were in contempt of the court’s protective order and in breach of the Agreement4. Appellants moved for an order denying respondents use of those materials in the other litigation, an award of damages, and of attorneys fees. The circuit court, after an evidentiary hearing, held that respondents’ retention of a single copy of the manual was “unintentional” and “innocent” and declined to award relief, holding any technical breach of the protective order and settlement agreement was not material.
Appellants first argue the circuit court erred in declining to specifically enforce the settlement agreement.5 Whether to *16grant specific performance is a matter committed to “sound judicial discretion.” Sumner v. Bankhead, 119 S.C. 78, 111 S.E. 891 (1922). Here, the trial judge who heard the evidence determined that respondents’ retention of the manual was unintentional and inadvertent and therefore declined to grant appellants relief. In my view, there is no abuse of discretion in denying specific performance where the sole issue before the trial court was whether specific performance was warranted by respondents’ retention of the document, not their conduct after discovering they still had a copy of the manual. Furthermore, I can find no abuse of discretion in the trial court’s decision to deny appellants’ request to hold respondents in contempt for retaining the manual. Rhoad v. State, 372 S.C. 100, 641 S.E.2d 35 (Ct.App.2007) (contempt finding reviewed under abuse of discretion standard). I disagree with the majority that in deciding the contempt issue we can “leave aside the question of whether [respondents] initial possession of the policy manual was intentional” when the sole basis for the appellants’ assertion that respondents were in contempt was their retention. Moreover, I do not agree we can rely upon respondents’ use of the manual in the subsequent litigation to reverse the circuit court’s order and hold respondents in contempt when the only question before that court was whether the retention itself was contumacious.
For the reasons given above, I would affirm the circuit court judge’s order because I can find no abuse of discretion in his finding that respondents’ retention was “unintentional” and “innocent” and his consequent denial of appellants’ requests for “specific performance” and a finding of contempt. Respondents’ conduct in emails, in advertising, and in the subsequent litigation is not relevant to the issues before that court nor are they relevant to the issues properly before this Court.

. Appellants did not seek any relief based on respondents' alleged breach of the Agreement’s confidentiality clause based upon respondents' emails and advertising, but merely introduced this information as evidentiary support for their contempt claim, asserting that these actions demonstrated respondents acted willfully. At the hearing, appellants based their assertion of breach and contempt solely on the fact respondents retained a copy of the manual, not upon any other conduct. As the majority properly points out in Part I of the opinion, appellants are improperly attempting to raise an issue for the first time before this Court.


. This is how appellants repeatedly characterize their theory.